Citation Nr: 1221338	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  12-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 1946.  He died in January 1984.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the RO in March 2010.  Although the appellant initially requested a formal hearing before a Decision Review Officer (DRO), she withdrew that request in January 2012.  No Board hearing was requested.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is the surviving spouse of the Veteran for the purposes of VA death pension benefits, including additional benefits based on aid and attendance or housebound status.  She submitted a marriage certificate showing that she and the Veteran were legally married in the State of Florida in April 1983, or less than a year prior to his death.  However, the appellant also contends that they had a common law marriage for over 20 years prior to that date, in that they lived together continuously and held each other out to the public as man and wife.  She reports that she and the Veteran resided together in the state of New York from 1960 to 1982, and in Florida from 1982 until the Veteran's death in April 1983.  The appellant has submitted evidence including personal statements, a January 1984 statement from the Veteran's physician, and a February 2012 statement from a long-time friend in an attempt to establish such facts.  The friend also stated in February 2012 that the legal marriage between the Veteran and the appellant in 1983 was just a formality to allow them to be buried together when the time came.

The RO, as the agency of original jurisdiction (AOJ), denied surviving spouse status on the basis that the legal marriage between the Veteran and the appellant was not in effect for at least one year prior to his death, and there was no valid common law marriage prior to that time under the laws of Florida or New York.  In determining whether a marriage is valid for VA purposes, the law of the place where the parties resided at the time of the marriage, or where they resided when the right to benefits accrued, will be applied.  38 C.F.R. § 3.1(j) (2011).  Further, a common-law marriage will be considered a valid marriage for these purposes, if it is recognized under the law of the State at issue.  See 38 C.F.R. § 3.205(a)(6) (2011).  

The state of New York does not recognize a common-law marriage unless it was established prior to April 29, 1933.  See N.Y. Dom. Rel. Law § 11 (McKinney) (2011) and practice notes; see also People v. Heine, 12 A.D.2d 36, 38, 208 N.Y.S.2d 188, 190 (1960) aff'd, 9 N.Y.2d 925, 176 N.E.2d 102 (1961) (explaining the history of common-law marriage in New York, and noting that the effect of the 1933 amendment to section 11 was to abolish common-law marriages).  Similarly, the state of Florida provides that "[n]o common-law marriage entered into after January 1, 1968, shall be valid, except that nothing contained in this section shall affect any marriage which, though otherwise defective, was entered into by the party asserting such marriage in good faith and in substantial compliance with this chapter."  Fla. Stat. Ann. § 741.211 (West 2002).

The marriage certificate indicates that the Veteran's prior marriage ended by divorce in Broward County, Florida, on April 22, 1983, or three days prior to the appellant's marriage to the Veteran on April 25, 1983, in that same county.  The date on which the appellant's prior marriage ended is also unclear.  In particular, the marriage certificate indicates that her prior marriage ended on January 29, 1961, by death, but the appellant reported in her December 2009 claim for VA benefits that her prior marriage ended on June 6, 1958, by divorce, after scratching out two other dates and a reason for the marriage ending of "death."  As such, regardless of whether any other requirements for a valid common law marriage may be met, there is an indication of another legal impediment to marriage, i.e., the existence of another legal marriage by one or both parties.

VA may deem the marriage as valid for VA purposes under some circumstances.  See VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991); Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, under 38 C.F.R. § 3.52 (2011), an otherwise invalid marriage may be "deemed valid" if the following conditions are met: (a) the purported marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  In this case, the AOJ has not addressed such theory of entitlement.

In order to be recognized as a surviving spouse for VA death pension benefits, the claimant also must not have remarried (either through a legal marriage or by living with a person of the opposite sex and holding oneself out as the spouse of that person) after the Veteran's death, with certain exceptions as set forth in 38 C.F.R. § 3.55(a).  See 38 C.F.R. § 3.50(b)(2) (2011).  As nearly 30 years have passed since the Veteran's death in April 1983, the appellant should be requested to provide information as to whether she has remarried or entered into a relationship that would be considered a marriage for VA purposes.

In summary, the case must be remanded to notify the appellant of the requirements to establish a deemed valid marriage for VA purposes.  She should also be provided the opportunity to submit additional evidence in support of a common law marriage or deemed valid marriage, consistent with the applicable State and VA statutes and regulations.  The evidence that VA will accept as proof of a common law or deemed valid marriage is set forth in 38 C.F.R. § 3.205(a) (2011).  Thereafter, the AOJ should readjudicate the question of whether the appellant is considered a surviving spouse for VA death pension purposes based on all evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the appellant of the requirements to establish a deemed valid marriage for VA purposes, per 38 C.F.R. § 3.52, as well as of the regulations concerning remarriage after the Veteran's death.

2.  Request the appellant to respond to the following, and allow an appropriate time for response:
      
(a)  Clarify the dates that any prior marriages by the appellant and the Veteran to another person ended, and provide supporting documentation of the dates the marriage(s) ended if available.  Also, the appellant should state whether she was aware of the existence of a prior marriage of the Veteran when the purported common law relationship began, i.e., when she lived with the Veteran and held herself out to the public as his spouse.

(b)  State whether the appellant had knowledge of any other legal impediment to marriage when the purported common law relationship began (i.e., when she lived with the Veteran and held herself out as his spouse), such as that common law marriage was not recognized by the State of New York.  

(c)  State whether the appellant remarried at any time after the Veteran's death, and provide the dates of any such marriage(s).  The appellant should also state whether she lived with another person of the opposite sex and held herself out to the public as his spouse.

(d)  Submit any additional supporting evidence of a common law or "deemed valid" marriage to the Veteran.  Supporting evidence of common law marriage should include affidavits or certified statements from the appellant setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know, as the result of personal observation, the reputed relationship which existed between the parties to the alleged marriage (including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.)  Any other secondary evidence which reasonably supports a belief by the adjudicator that a valid marriage occurred may also be submitted.

3.  Thereafter, the AOJ should readjudicate the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of VA death pension benefits.  All theories of entitlement should be addressed, to include based on a "deemed valid" marriage pursuant to 38 C.F.R. § 3.52.  If the claim remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative, which addresses all applicable laws and all evidence received since the statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

